The facts and the legal issues arising upon them are well outlined and defined in the comprehensive opinion of Mr. Justice Main at Special Term. It is clear that the arbitrators’ powers were “so imperfectly executed * * * that a * * * definite award upon the subject-matter submitted was not made”. (Civ. Prac. Act, § 1462, subd. 4.) In consequence, the vacatur and resubmission were proper, as was the confirmation of the amended award. (Matter of Zephyr Gonstr. Go. [Boro Hall Corp.], 7 A D 2d 915 and cases cited p. 916, second appeal 10 A D 2d 867; 21 Carmody-Wait, New York Practice, §§ 170, 172, pp. 575, 576.) Orders affirmed, with $20 costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.